SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

        This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made effective
as of September 13, 2007 (“Agreement”) and amends and restates the Amended and
Restated Employment and Non-Compete Agreement, dated as of October 14, 2004, by
and between SOUTHERN PROSTHETIC SUPPLY, INC., a Georgia corporation (the
“Company”), and RONALD N. MAY (the “Executive”). The Company and Executive agree
to amend and restate the Agreement as follows:

        NOW, THEREFORE, in consideration of the promises and mutual agreements
set forth below, both parties agree as follows:

  1. Employment; Termination Date.


        1.1    Employment. The Company agrees to employ Executive and Executive
accepts such employment by the Company upon the terms and conditions set forth
in this Agreement, for the period beginning on the date of this Agreement (the
“Commencement Date”) and ending upon termination pursuant to Section 4 or
Section 5 (the “Employment Period”). Executive agrees not to use or disclose in
the course of Executive’s employment with the Company any confidential
information or trade secrets of any other Person.

        1.2    Termination Date.For purposes of this Agreement, the term
“Termination Date” shall mean (i) if the Executive’s employment is terminated by
the Company for any reason whatsoever, other than death or Disability, the
Executive’s last day of work; (ii) if the Executive’s employment is terminated
by reason of death or Disability, the date of death of the Executive or the
effective date of the Disability, as the case may be; and (iii) if the
Executive’s employment is terminated by the Executive, the expiration date of
the applicable notice period that is required pursuant to this Agreement.
Notwithstanding the foregoing, no Termination Date shall be earlier than the
date as of which the Executive has incurred a “separation from service” within
the meaning of Internal Revenue Code (“Code”) Section 409A, as determined by
applying the default rules thereof.

  2. Services.


        During the Employment Period, Executive agrees (i) to devote Executive’s
best efforts and substantially all of Executive’s business time and attention to
the business affairs of the Company (except for reasonable vacation periods
subject to the reasonable approval of the Company or reasonable periods of
illness or other incapacity); (ii) to serve the Company as its President and
Chief Operating Officer, to serve Hanger Orthopedic Group, Inc. (“Hanger”) as an
Executive Vice President and to render such services as the Company or Hanger
may from time to time direct; provided, however, that Executive recognizes and
agrees that Hanger or the Company may change Executive’s job description as set
forth in this Section 2 as a result of a good faith restructuring of the
Company’s or Hanger’s operations; (iii) that Executive will not, except with the
prior written consent of the Company, become engaged in or render services for
any business other than the business of the Company; and (iv) that Executive
will follow the policies and procedures of the Company, as set forth by the
Company from time to time, as well as all applicable federal and state
healthcare laws, rules and regulations.

--------------------------------------------------------------------------------

  3. Salary, Incentive Bonus, Stock Options, Other Benefits.


        3.1    Salary. In consideration for the valuable services to be rendered
by Executive and for Executive’s agreement not to disclose or use Confidential
Information of the Company as described in Section 6 and not to compete against
the Company as described in Section 7, the Company hereby agrees that during the
first year of the Employment Period during which this Agreement is executed, the
Company will pay Executive a bi-weekly gross salary at the annual rate of
$240,000.00, less all applicable payroll taxes and other normal deductions (the
“Base Salary”), payable at the bi-weekly gross rate of $9,230.77. Executive’s
Base Salary may, but is not required to, be increased annually in January of
each year based on an annual performance salary review as determined in the
reasonable discretion of the Company.

        3.2    Bonus.

            (a)     In addition to the Base Salary, the Executive shall
participate in Hanger’s current bonus plan for senior corporate officers (the
“Bonus Plan”), as approved by the Compensation Committee of the Board of
Directors of Hanger (“Board of Directors”) in each calendar year during the term
of this Agreement. The Executive’s target bonus is fifty percent (50%) of the
Base Salary (the “Target Bonus”) and is contingent on the Executive meeting
certain performance criteria and Hanger achieving certain year-end financial
criteria, and up to one hundred percent (100%) of the Base Salary (the “Maximum
Bonus”) if the Executive exceeds certain performance criteria and Hanger exceeds
certain year-end financial criteria all as determined in the reasonable
discretion of the Board of Directors and its Compensation Committee. The
Executive shall be entitled to such increases in the “Target Bonus” and the
“Maximum Bonus” during the term hereof as shall be determined and approved by
the Compensation Committee of the Board of Directors in its sole discretion,
taking account of the performance of Hanger, the Company and the Executive, and
other factors generally considered relevant to the salaries of executives
holding similar positions with enterprises comparable to the Company.
Notwithstanding the foregoing, in the event that the Executive, Hanger or the
Company fail to attain their minimum respective criteria in any given year, the
Board of Directors and its Compensation Committee may, in their reasonable
discretion, decline to award any bonus to the Executive.

        (b)     The bonus shall be payable between January 1 and March 15
(inclusive) of the calendar year following the calendar year for which the bonus
is determined in accordance with the Company’s normal practices. In the event
that the Executive is employed for less than the full calendar year in the year
in which his Termination Date occurs (“Termination Year”), the bonus payable to
the Executive shall be subject to Sections 4 and 5 of this Agreement and
calculated based on the Executive meeting certain performance criteria and
Hanger achieving certain year-end financial criteria, all as determined by the
Compensation Committee of the Board of Directors, in its sole discretion. Such
bonus shall be pro-rated for the portion of the Termination Year during which
the Executive was employed by the Company. With respect to the bonus for the
Termination Year, any bonus payable pursuant to this Section 3.2(b) shall be
payable to the Executive between January 1 and March 15 (inclusive) of the
calendar year following the calendar year for which the bonus is determined in
accordance with the Company’s normal practices.

2

--------------------------------------------------------------------------------

3.3    Stock Options & Restricted Stock.

            (a)     In addition to the Base Salary, Executive may have the
opportunity to receive options to purchase stock or restricted shares of stock
of Hanger in a manner consistent with any stock option or restricted share plan
adopted by Hanger. The determination as to the amount of stock, if any, to be
purchased under such stock option or restricted share plan shall be subject to
the sole discretion of the Board of Directors of Hanger or a committee thereof.

            (b)     The options or restricted shares provided in subparagraph
(a) of this Section 3.3 shall be evidenced by a stock option agreement or
restricted share grant agreement (“Stock Agreement”) between the Executive and
Hanger, which Stock Agreement shall provide for a vesting schedule of four (4)
years, in equal parts, of the options or restricted shares granted thereunder.
Notwithstanding any provisions now or hereafter existing under any stock
incentive plan of Hanger, all options or restricted shares granted to the
Executive shall vest in full immediately upon the Termination Date except for
termination of employment pursuant to Section 4.3 or Section 4.5 hereof, and the
Executive (or his estate or legal representative, if applicable) shall
thereafter have twelve (12) months from such Termination Date to exercise such
options, if applicable.

            (c)     Notwithstanding any provisions now or hereafter existing
under any stock option plan or restricted share plan of Hanger, in the event of
a Change in Control (as hereinafter defined), all options or restricted shares
provided to the Executive pursuant to Section 3.3(a) of this Agreement or any
Stock Agreement shall be granted and shall immediately fully vest as of the date
of such Change in Control with such options or restricted shares being valued at
the closing price of Hanger’s common stock on the day prior to the day of the
Change in Control.

        (d)     For purposes of this Agreement, a “Change in Control” shall be
deemed to exist if:

  (i) a person, as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (other than the Executive or a group including the
Executive), either (A) acquires twenty percent (20%) or more of the combined
voting power of the outstanding securities of Hanger having the right to vote in
elections of directors and such acquisition shall not have been approved within
sixty (60) days following such acquisition by a majority of the Continuing
Directors (as hereinafter defined) then in office, or (B) acquires fifty percent
(50%) or more of the combined voting power of the outstanding securities of
Hanger having a right to vote in elections of directors; or


  (ii) Continuing Directors shall for any reason cease to constitute a majority
of the Board of Directors; or


3

--------------------------------------------------------------------------------

  (iii) Hanger disposes of all or substantially all of the business of Hanger to
a party or parties other than a subsidiary or other affiliate of Hanger pursuant
to a partial or complete liquidation of Hanger, sale of assets (including stock
of a subsidiary of Hanger) or otherwise; or


  (iv) the Board of Directors approves Hanger’s consolidation or merger with or
into any other person (other than a wholly-owned subsidiary of Hanger), or any
other person’s consolidation or merger with or into Hanger, which results in all
or part of the outstanding shares of Stock being changed in any way or converted
into or exchanged for stock or other securities or cash or any other property.


            (e)     For purposes of this Agreement, the term “Continuing
Director” shall mean a member of the Board of Directors who either was a member
of the Board of Directors on the date hereof or who subsequently became a
Director of Hanger and whose election, or nomination for election, was approved
by a vote of at least two-thirds (2/3) of the Continuing Directors then in
office.

        3.4    Benefits. Executive also shall be entitled to (i) an automobile
allowance in the amount of Seven Hundred Dollars ($700.00) per month, (ii) five
(5) weeks of vacation per year, and (iii) sick leave, medical and other benefits
that are consistent with those received by other similarly-situated senior
executives of Hanger and its subsidiaries as determined in the sole discretion
of the Compensation Committee of the Board of Directors. Executive shall receive
life insurance in an amount equal to one (1) times Executive’s Base Salary (in
addition to the life insurance in an amount equal to one (1) times Executive’s
Base Salary provided by the Company as part of Executive’s base benefit
program), with the premiums for such policy to be paid by the Company, and
Executive shall also receive the option to participate in the Company’s
supplemental life and accidental death and dismemberment policies, with the
premiums for such policies to be paid by Executive, all in accordance with the
terms and conditions of such policies as generally applied by the Company.

        3.5    Parachute Penalties. For all payments made or required to be made
pursuant to the terms of this Agreement, including any payments made with
respect to the Executive’s termination of employment for any reason, the Company
shall determine and pay the Executive, as soon as practicable, an amount
sufficient to cover the gross-up of any excise, income and other taxes resulting
from the imposition of the parachute penalties of the Code or applicable state
tax laws. Such determination and payment by the Company shall be made six (6)
months and one (1) day after the Executive’s Termination Date or, if later,
before the end of the calendar year following the calendar year in which the
Executive paid any such excise tax.

  4. Termination of Employment.


        4.1    Death.

4

--------------------------------------------------------------------------------

            (a)     The Executive’s employment shall be terminated by the
Executive’s death. In the event of the death of the Executive, the Company shall
pay to the estate or other legal representative of the Executive the Base Salary
and vacation as accrued through the Termination Date (at the annual rate then in
effect) and the bonus provided for in Section 3.2 for the Termination Year (as
well as any then earned but unpaid bonus for the year preceding the Termination
Year, if applicable).

            (b)     In addition to the payments described in Section 4.1(a), the
Company shall pay a death benefit of an additional eighteen (18) months of Base
Salary and an additional bonus payment (“Additional Bonus Payment”) equal to one
and one-half (1.5) times the Target Bonus for the Termination Year. Such payment
shall be made in one (1) lump sum payment, with such payment to be made to the
estate or other legal representative of the Executive within forty-five (45)
days after receipt by the Company of notice of Executive’s death. The
Executive’s estate or legal representative shall have no right to designate the
taxable year of payment. Rights and benefits of the estate or other legal
representative of the Executive under the benefit plans and programs of the
Company shall be determined in accordance with the provisions of such plans and
programs.

        4.2    Disability.

            (a)     “Disability” means, for purposes of this Agreement, that the
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months.

            (b)     If the Executive shall incur a Disability, the employment of
the Executive shall be terminated. In the event of such termination, the Company
shall pay to the Executive the Base Salary and vacation accrued through the
Termination Date (at the annual rate then in effect) and the bonus provided for
in Section 3.2 for the Termination Year (as well as any then earned but unpaid
bonus for the year preceding the Termination Year, if applicable).

            (c)     In addition to the payments described in Section 4.2(a), the
Company shall pay to the Executive, for a period of six (6) months following
such termination, a monthly severance benefit consisting of: (i) the difference
between the Executive’s monthly Base Salary at the Termination Date and the
monthly disability pay benefits received by the Executive and (ii) an amount
equal to one-eighteenth (1/18th) of the Additional Bonus Payment; provided,
however, that the Company reserves the right to pay such amounts according to
its normal payroll practices. Any portion of this severance benefit that is in
excess of the lesser of two (2) times (i) the Executive’s annualized rate of
compensation for the preceding taxable year (adjusted for certain increases that
would have been received in the normal course of employment) or (ii) the Code
Section 401(a)(17) compensation limit for qualified plan purposes as in effect
for the Termination Year shall not be paid as a monthly severance benefit but
shall be paid to the Executive six (6) months and one day after the Termination
Date. On the day following the six (6) month anniversary of the Termination
Date, Executive shall receive an amount equal to (i) twelve (12) months of the
Executive’s monthly Base Salary at the Termination Date, less the amount of
monthly disability pay benefits to which Executive will be entitled over the
twelve (12) month period immediately following the six (6) month anniversary of
the Termination Date and (ii) two-thirds (2/3) of the Additional Bonus Payment.
Notwithstanding the foregoing, in the event that Hanger is no longer a
publicly-traded entity as of the Termination Date, or ceases to be a
publicly-traded entity within the six (6) month period immediately following the
Termination Date, then the Company shall pay to Executive the payments set forth
in this Section 4.2(c), or any unpaid portion thereof, as applicable, within
forty-five (45) days from the later of (i) the Termination Date or (ii) the date
Hanger ceased to be a publicly-traded entity. Rights and benefits of the
Executive under the other benefit plans and programs of the Company shall be
determined in accordance with the terms and provisions of such plans and
programs. Notwithstanding the foregoing, in the event that the death of the
Executive occurs within six (6) months following the Termination Date, the
Company shall pay to the Executive’s estate any unpaid portion of the amounts
due to be paid to the Executive pursuant to this Section 4.2(c) within
forty-five (45) days following receipt by the Company of notice of Executive’s
death. Notwithstanding anything in this Agreement to the contrary, Executive
shall not be entitled to any payments under this Section 4.2(c) unless Executive
has first duly executed the form of agreement and general release attached
hereto as Exhibit A (“Release”) on or immediately following the Termination
Date; provided, however, that, in the event of any change in any applicable law
(or interpretation thereof), the Release shall be subject to reasonable
modification by the parties so as to preserve the intent of the parties with
respect to such Release.

5

--------------------------------------------------------------------------------

        4.3    Due Cause. The employment of Executive hereunder may be
terminated by the Company at any time for Due Cause (as hereinafter defined). In
the event of such termination, the Company shall pay to the Executive the Base
Salary (at the annual rate then in effect) and vacation accrued through the
Termination Date and not theretofore paid to the Executive. Rights and benefits
of the Executive or his transferee under the benefit plans and programs of the
Company shall be determined in accordance with the provisions of such plans and
programs. For purposes hereof, “Due Cause” shall mean (i) the repeated failure
or refusal of the Executive to follow the lawful directives of the Company or
its designee (except due to sickness, injury or disabilities), (ii) gross
inattention to duty or any other willful, reckless or grossly negligent act (or
omission to act) by the Executive, which, in the good faith judgment of the
Company, materially injures the Company, including the repeated failure to
follow the policies and procedures of the Company, (iii) a material breach of
this Agreement by the Executive or (iv) the commission by the Executive of a
felony or other crime involving moral turpitude or an act of financial
dishonesty against the Company.

        4.4    Termination by the Company Without Cause.

            (a)     The Company may terminate the Executive’s employment at any
time, for whatever reason it deems appropriate or without reason; provided,
however, that in the event that such termination is not pursuant to Section 4.1
(Death); 4.2 (Disability); 4.3 (Due Cause); 4.5 (Voluntary Termination); or 4.6
(Retirement), the Company shall pay to the Executive the Base Salary and
vacation accrued through the Termination Date (at the annual rate then in
effect) and the bonus provided for in Section 3.2 for the Termination Year (as
well as any then earned but unpaid bonus for the year preceding the Termination
Year, if applicable).

6

--------------------------------------------------------------------------------

            (b)     In addition to the payments described in Section 4.4(a), the
Company shall pay to the Executive, within forty-five (45) days following the
Termination Date, a severance payment in an amount equal to eighteen (18) months
of the Base Salary (at the annual rate in effect immediately prior to
termination) and the Additional Bonus Payment. Any portion of this severance
benefit that is in excess of the lesser of two (2) times (i) the Executive’s
annualized rate of compensation for the preceding taxable year (adjusted for
certain increases that would have been received in the normal course of
employment) or (ii) the Code Section 401(a)(17) compensation limit for qualified
plan purposes as in effect for the year in which the Termination Date occurs,
shall not be paid as a severance benefit but shall be paid to the Executive in a
single lump sum six (6) months and one day after the Termination Date. For
eighteen (18) months following termination pursuant to this Section 4.4(b), the
Company shall (i) reimburse the Executive for his reasonable costs of medical
and dental coverage as provided under COBRA, (ii) reimburse the Executive for
his reasonable costs incurred in maintaining his life and disability coverage,
and (iii) reimburse the Executive for all other benefits granted to the
Executive in Sections 3.4 and 3.5, each at levels substantially equivalent to
those provided by the Company to the Executive immediately prior to the
termination of his employment (including such other benefits as shall be
provided to senior corporate officers of the Company in lieu of such benefits
from time to time during the eighteen (18) month payment period), on the same
basis, including the Company’s payment of premiums and contributions, as such
benefits are provided to other senior corporate officers of the Company or were
provided to the Executive prior to the termination. Reimbursements of expenses
which provide for nonqualified deferred compensation under Code Section 409A, if
any, shall not be paid before six (6) months and one day after the Executive’s
Termination Date. The amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a taxable year of the Executive may not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided in any
other taxable year. Reimbursements shall be paid on or before the last day of
the Executive’s taxable year following the taxable year in which the expense was
incurred. The right to reimbursement hereunder is not subject to liquidation or
exchange for another benefit.

        In addition, for a period of eighteen (18) months immediately following
the Executive’s Termination Date, the Executive will be provided with
outplacement services commensurate with those provided to other senior corporate
officers of the Company through a vendor selected by the Company. Rights and
benefits of the Executive or transferee under the benefit plans and programs of
Hanger shall be determined in accordance with the provisions of such plans and
programs.

            (c)     Notwithstanding the foregoing, in the event that Hanger is
no longer a publicly-traded entity as of the Termination Date, or ceases to be a
publicly-traded entity within the six (6) month period immediately following the
Termination Date, then the Company shall pay to Executive the payments set forth
in Section 4.4(b), or any unpaid portion thereof, as applicable, within
forty-five (45) days from the later of (i) the Termination Date or (ii) the date
Hanger ceased to be a publicly-traded entity. Notwithstanding the foregoing, in
the event that the death of the Executive occurs within six (6) months following
the Termination Date, the Company shall pay to the Executive’s estate any unpaid
portion of the amounts due to be paid to the Executive pursuant to Section
4.4(b) within forty-five (45) days following receipt by the Company of notice of
Executive’s death.

            (d)     Notwithstanding anything in this Agreement to the contrary,
Executive shall not be entitled to any payments under Section 4.4(b) unless
Executive has first duly executed the Release on or immediately following the
Termination Date; provided, however, that, in the event of any change in any
applicable law (or interpretation thereof), the Release shall be subject to
reasonable modification by the parties so as to preserve the intent of the
parties with respect to such Release.

7

--------------------------------------------------------------------------------

        4.5    Voluntary Termination.

        The Executive may terminate his employment with the Company at any time
upon sixty (60) days’ prior written notice to the Company and the Company shall
pay to the Executive the Base Salary and vacation accrued through the
Termination Date (at the annual rate then in effect) and the bonus provided for
in Section 3.2 for the Termination Year (as well as any then earned but unpaid
bonus for the year preceding the Termination Year, if applicable). Except as
otherwise provided in this Agreement, rights and benefits of the Executive or
his transferee under the benefit plans and programs of Hanger shall be
determined in accordance with provisions of such plans and programs.

            4.6    Retirement.

            (a)     In the event of the Executive’s Retirement (as defined in
Section 4.6(b)), the Company shall pay to the Executive the Base Salary and
vacation accrued through the date of Retirement (at the annual rate then in
effect) and the bonus provided for in Section 3.2 for the Termination Year (as
well as any then earned but unpaid bonus for the year preceding the Termination
Year, if applicable). Except as otherwise provided in this Agreement, rights and
benefits of the Executive or his transferee under the benefit plans and programs
of the Company shall be determined in accordance with provisions of such plans
and programs.

            (b)     “Retirement” shall mean the Executive’s voluntary
termination of employment at or after age sixty-five (65), provided the
Executive has given the Company written notice of the Executive’s intent to
retire no less than one (1) year prior to the scheduled Termination Date and the
Executive has, as of the scheduled Termination Date, been continuously employed
with Hanger, including any of its direct or indirect subsidiaries, for a period
of no less than ten (10) years.

  5. Change In Control and Termination Provisions.


        If within a two (2) year period following any Change in Control there
occurs:

            (a)     any termination of the Executive (other than as set forth in
Section 4.1 (Death), 4.2 (Disability), 4.3 (Due Cause), 4.5 (Voluntary
Termination) or 4.6 (Retirement) of this Agreement);

            (b)     a material diminution of the Executive’s responsibilities,
as compared to the Executive’s responsibilities immediately prior to the Change
in Control;

            (c)     any reduction in the Base Salary or Bonus Plan targets (as
distinguished from the payments received thereunder), as compared to such Base
Salary or such targets as of the date immediately prior to the Change in
Control;

8

--------------------------------------------------------------------------------

            (d)     any failure to provide the Executive with benefits: (1) at
least as favorable as those enjoyed by similarly-situated senior corporate
officers of the Company under the Company’s pension, life insurance, medical,
health and accident, disability or other written employee plans under which the
form and/or amounts of benefits are prescribed in applicable documents or (2)
granted to the Executive by this Agreement;

            (e)     any relocation of the Executive’s principal site of
employment to a location more than fifty (50) miles from the Executive’s
principal place of employment as of the date immediately prior to the Change in
Control; or

            (f)     any material breach of this Agreement by the Company;

then, at the option of the Executive, exercisable by the Executive within ninety
(90) days after the occurrence of any of the foregoing events, the Executive may
resign his employment with the Company (or, if involuntarily terminated, give
notice of his intention to collect benefits under this Agreement) by delivering
a notice in writing (the “Notice of Termination”) to the Company, and the
Executive shall be entitled to receive the Base Salary and vacation accrued to
the Termination Date (at the annual rate then in effect) and the bonus provided
for in Section 3.2 for the Termination Year (as well as any then earned but
unpaid bonus for the year preceding the Termination Year, if applicable). In
addition, the Company shall pay to the Executive six (6) months and one day
after the Termination Date an amount equal to eighteen (18) months of the Base
Salary (at the annual rate in effect immediately prior to termination) and the
Additional Bonus Payment. In addition, the Company shall, for eighteen (18)
months following the Termination Date, (i) reimburse the Executive for his
reasonable costs of medical and dental coverage as provided under COBRA, (ii)
reimburse the Executive for his reasonable costs incurred in maintaining his
life and disability coverage, and (iii) reimburse the Executive for all other
benefits granted to the Executive in Sections 3.4 and 3.5, each at levels
substantially equivalent to those provided by the Company to the Executive
immediately prior to the termination of his employment (including such other
benefits as shall be provided to senior corporate officers of the Company in
lieu of such benefits from time to time during the eighteen (18) month payment
period), on the same basis, including the Company’s payment of premiums and
contributions, as such benefits are provided to other senior corporate officers
of the Company or were provided to the Executive prior to the termination.
Reimbursements of expenses which provide for nonqualified deferred compensation
under Code Section 409A, if any, shall not be paid before six (6) months and one
day after the Executive’s Termination Date. The amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a taxable year of the
Executive may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided in any other taxable year. Reimbursements shall be paid
on or before the last day of the Executive’s taxable year following the taxable
year in which the expense was incurred. The right to reimbursement hereunder is
not subject to liquidation or exchange for another benefit.

        In addition, for a period of eighteen (18) months immediately following
the Executive’s Termination Date, the Executive will be provided with
outplacement services commensurate with those provided to other senior corporate
officers of the Company through a vendor selected by the Company. Rights and
benefits of the Executive or transferee under the benefit plans and programs of
Hanger shall be determined in accordance with the provisions of such plans and
programs.

9

--------------------------------------------------------------------------------

            (g)     Notwithstanding the foregoing, in the event that Hanger is
no longer a publicly-traded entity as of the Termination Date, or ceases to be a
publicly-traded entity within the six (6) month period immediately following the
Termination Date, then the Company shall pay to Executive the payments set forth
in this Section 5, or any unpaid portion thereof, as applicable, within
forty-five (45) days from the later of (i) the Termination Date or (ii) the date
Hanger ceased to be a publicly-traded entity. Notwithstanding the foregoing, in
the event that the death of the Executive occurs within six (6) months following
the Termination Date, the Company shall pay to the Executive’s estate any unpaid
portion of the amounts due to be paid to the Executive pursuant to this Section
5 within forty-five (45) days following receipt by the Company of notice of
Executive’s death.

            (h)     Notwithstanding anything contained in this Agreement to the
contrary, Executive shall not be entitled to any payments under this Section 5
unless Executive has first duly executed the Release on or immediately following
the Termination Date; provided, however, that, in the event of any change in any
applicable law (or interpretation thereof), the Release shall be subject to
reasonable modification by the parties so as to preserve the intent of the
parties with respect to such Release.







10

--------------------------------------------------------------------------------

  6. Confidential Information.


        Executive understands and acknowledges that the Confidential Information
obtained by Executive during the course of Executive’s performance under this
Agreement, and previously since Executive has already been an employee of the
Company and Hanger, concerning the business or affairs of Hanger (including any
direct or indirect subsidiary of Hanger) and/or the Company (including, without
limitation, all such information and data and/or Executive’s work product for
the Company on any Company computer, mobile communication device or other
Company property) is the property of Hanger (including any direct or indirect
subsidiary of Hanger) and/or the Company, as applicable. Executive hereby agrees
that Executive shall not, directly or indirectly, at any time during the
Non-Compete Period disclose to any unauthorized Person or use any Confidential
Information in connection with any business activity other than that of the
Company. Throughout the term of this Agreement and at all times after the
Termination Date, Executive shall not directly or indirectly transmit or
disclose any Trade Secret of Hanger (including any direct or indirect subsidiary
of Hanger) or the Company to any unauthorized Person, and shall not make use of
any such Trade Secret, directly or indirectly, for Executive’s own use or for
the use of others, without the prior written consent of the Company. The parties
acknowledge and agree that this Agreement is not intended to and does not alter
either the Company’s rights or Executive’s obligations under any state or
federal statutory or common law regarding trade secrets and unfair trade
practices. Anything herein to the contrary notwithstanding, Executive shall not
be restricted from disclosing Confidential Information that is required to be
disclosed by law; provided, however, that in the event disclosure is required by
law, Executive shall provide the Company with prompt notice of such requirement
so that the Company may seek an appropriate protective order prior to any such
required disclosure by Executive.

  7. Non-Compete.


        7.1     In the event the Employment Period is terminated under Sections
4.3, 4.5, 4.6 or 5, then this Section 7 will apply to Executive. In the event
the Employment Period is otherwise terminated, such as pursuant to Section 4.4,
then no part of this Section 7 will apply to Executive.

        7.2     Executive recognizes and acknowledges that by virtue of
accepting employment as a senior executive of the Company hereunder, Executive
will have access to and will acquire valuable training and highly specialized
knowledge, including knowledge of the Company’s fabrication, distribution,
wholesaling and retailing methods and strategies, enhance Executive’s
professional skills and experience, and learn proprietary Trade Secrets and
Confidential Information of the Company and Hanger. In consideration of the
foregoing, the severance benefits contained in Sections 4 and 5 of this
Agreement and this employment contract, Executive agrees that during the
Employment Period and for a period of two (2) years following the Termination
Date (the “Non-Compete Period”), Executive will not, other than within the scope
of Executive’s employment with the Company, directly or indirectly (whether as
employee, director, owner, stockholder, consultant, partner (limited or general)
or otherwise) engage in or provide Competitive Services within the Territory;
nor shall Executive solicit any Company Customer or Company supplier with whom
Executive had Material Contact with a view toward offering or providing to such
Company Customer or Company supplier services the same or substantially similar
to those offered or provided by Executive during Executive’s employment with the
Company (the “Non-Compete”). Nothing herein will prevent Executive from being a
passive owner of not more than 1% of the outstanding stock of any class of a
corporation which is engaged in the business of orthotics and prosthetics and
which is publicly traded, so long as Executive has no participation in the
business of such corporation. Furthermore, during the Non-Compete Period,
Executive shall not, without the Company’s prior written consent, directly or
indirectly, knowingly solicit or encourage or attempt to influence any Company
Employee to leave the employment of the Company. Executive agrees that the
restraint imposed under this Section 7 is reasonable and not unduly harsh or
oppressive.

11

--------------------------------------------------------------------------------

        7.3     If, at the time of enforcement of any provision of Section 7, a
court or arbitrator holds that the restrictions stated therein are unreasonable
or unenforceable under circumstances then existing, the Company and Executive
agree that the maximum period, scope or geographical area reasonable or
permissible under such circumstances will be substituted for the stated period,
scope or area.

        7.4     Since a material purpose of this Agreement is to protect the
Company’s investment in Executive and to secure the benefits of Executive’s
background and general experience in the industry, the parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of Section 6 or this Section 7 and that any such breach will
cause the Company irreparable harm. Therefore, in the event of a breach by
Executive of any of the provisions of Section 6 or this Section 7, the Company
or its successors or assigns may, in addition to other rights and remedies
existing in its favor, apply to any court of law or equity of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce or prevent any violations of the provisions of this Agreement.

        7.5     Executive specifically authorizes and permits the Company to
provide any Person with which Executive serves (or may serve) as an employee,
director, owner, stockholder, consultant, partner (limited or general) or
otherwise with a copy of this Agreement or a general description of some or all
of the terms of this Agreement.

  8. Miscellaneous.


        Whenever possible, each provision of this Agreement will be interpreted
in such manner as to be effective and valid under applicable law. The parties
agree that (i) the provisions of this Agreement shall be severable in the event
that any of the provisions hereof are for any reason whatsoever invalid, void or
otherwise unenforceable, (ii) such invalid, void or otherwise unenforceable
provisions shall be automatically replaced by other provisions which are as
similar as possible in terms to such invalid, void or otherwise unenforceable
provisions but are valid and enforceable and (iii) the remaining provisions
shall remain enforceable to the fullest extent permitted by law. This Agreement
embodies the complete agreement and understanding among the parties and
supersedes and preempts any prior understandings, agreements or representations
by or among the parties, written or oral, which may have related to the subject
matter hereof in any way. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors and assigns. Executive may not assign Executive’s rights or delegate
Executive’s obligations hereunder without the prior written consent of the
Company. The Company may assign its rights and delegate its duties hereunder
without the consent of Executive to Permitted Transferees. All questions
concerning the construction, validity and interpretation of the Agreement will
be governed by the internal law, and not the law of conflicts, of the State of
Georgia. All disputes under this Agreement shall be submitted to and governed by
binding arbitration with an arbitrator from the American Arbitration
Association; except only that the Company may seek relief in a court of
competent jurisdiction in the event of a claimed violation of Section 6 or
Section 7 of this Agreement. Any provision of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive.
Notwithstanding anything in this Agreement to the contrary, the Company shall
unilaterally have the right to amend this Agreement to comply with Section 409A
of the Code. This Agreement may be executed in one or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. The parties further agree that facsimile
signatures or signatures scanned into .pdf (or similar) format and sent by
e-mail shall be deemed original signatures.

12

--------------------------------------------------------------------------------

  9. Notices.


        Any notice to be given hereunder shall be in writing and delivered
personally or sent by certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or at such other
address as such party may subsequently be designated by like notice:

  If to the Company:

c/o Hanger Orthopedic Group, Inc.
2 Bethesda Metro Center, Suite 1200
Bethesda, MD 20814
Attention: Vice President, Human Resources

If to the Executive:

Ronald N. May
9315 Raldon Road
Gainesville, Georgia 30506


10. Withholding.


        Anything to the contrary notwithstanding, all payments required to be
made by the Company hereunder to the Executive or his beneficiaries, including
his estate, shall be subject to withholding of such amounts relating to taxes as
the Company may reasonably determine it should withhold pursuant to any
applicable law or regulation. In lieu of withholding such amounts, in whole or
in part, the Company may, in its sole discretion, accept other provisions for
payment of taxes as permitted by law, provided it is satisfied in its sole
discretion that all requirements of law affecting its responsibilities to
withhold such taxes have been satisfied.

13

--------------------------------------------------------------------------------

11. Survivorship.


        The respective rights and obligations of the parties hereunder shall
survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

12. Definitions.


        12.1    “Company Customer” shall mean any Person who has been a customer
of the Company (including, without limitation, any podiatrist, patient care
facility, pedorthist, practitioner or podiatric physician) at any time during
the thirty-six (36) month period ending on the earlier of the Termination Date
or the then current date.

        12.2    “Company Employee”shall mean any Person who is an employee of
the Company, Hanger or any direct or indirect subsidiary of Hanger and with whom
the Executive had material contact in the scope of his duties under this
Agreement at any time during the twenty-four (24) month period ending on the
earlier of the Termination Date or the then current date.

        12.3    “Competitive Services” shall mean distributing orthotics,
myo-orthotics and/or prosthetics products.

        12.4    “Confidential Information”means all information regarding the
Company and/or Hanger (including any direct or indirect subsidiary of Hanger),
its activities, business, customers and suppliers that is the subject of
reasonable efforts by the Company and/or Hanger (including any direct or
indirect subsidiary of Hanger) to maintain its confidentiality and that is not
generally disclosed by practice or authority to Persons not employed by the
Company, but that does not rise to the level of a Trade Secret.

        12.5    “Material Contact” shall mean Executive’s (i) participation in
business dealings with a Company Customer or supplier of the Company on the
Company’s behalf; or (ii) responsibility for supervising or coordinating the
dealings between the Company and such Company Customer or supplier of the
Company, all at any time during the twenty-four (24) month period ending on the
earlier of the Termination Date or the then current date.

        12.6    “Person” shall mean and include an individual, a partnership, a
joint venture, a corporation, a limited liability company, a trust, an
unincorporated organization and a governmental entity or any department or
agency thereof.

        12.7    “Permitted Transferee”shall mean (a) any successor by merger or
consolidation to Hanger or the Company or any Permitted Transferee; (b) any
purchaser of all or substantially all of Hanger’s or the Company’s or any
Permitted Transferee’s assets; (c) any parent or subsidiary corporation of
Hanger or the Company; and (d) any lender to (i) Hanger or the Company, (ii) any
Permitted Transferee and/or (iii) any affiliate of Hanger or the Company or of
any Permitted Transferee.

        12.8     “Territory” shall mean the United States of America.

14

--------------------------------------------------------------------------------

        12.9     “Trade Secret” shall have the meaning as set forth in the
Georgia Uniform Trade Secrets Act, O.C.G.A.ss. 10-1-760 et seq.

[The next page is the signature page.]













15

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the 7th day of November, 2007.

SOUTHERN PROSTHETIC SUPPLY, INC.

  By:  /s/ Ivan R. Sabel         Ivan R. Sabel, Chairman

  /s/ Ronald N. May Ronald N. May










16

--------------------------------------------------------------------------------


EXHIBIT A


AGREEMENT AND GENERAL RELEASE

[Attached.]













17